The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to Applicant’s reply filed on June 13, 2022.

Status of Claims
Claims 1-11 are currently pending and are the subject of this office action. 
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2018.
Claims 8 and 10-11 are further withdrawn, since they do not read on the elected species: Hypereosinophilic Syndrome (HES).
Claims 2-7 and 9 are presently under examination, as it relates to the species:  Hypereosinophilic Syndrome (HES).

Priority
The present application is a CON of 15/658,918 filed on 07/25/2017, which is a CON of 14/953,480 filed on 11/30/2015, which is a CON of 14/570,298 filed on 12/15/2014, which is a CON of 13/851,564 filed on 03/27/2013, and claims benefit to FOREIGN application EPO 12162937.2 filed on 04/03/2012.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et. al (Current Medical Research and Opinion (2010) 26:1933-1946), Benson (US 2012/0231994), De Lucca (J. Med. Chem. (2002) 45:3794-3804), Bochner et. al. (J. Allergy Clin. Immunol. (2010) 126:16-25), Renzi et. al. (US 2009/0215861) in view of Grundl et. al. (WO 2010/115836 10/2010).

For claim 9, Schwartz teaches that Hypereosinophilic Syndrome (HES) comprises a heterogeneous group of rare diseases characterized by persistent and marked blood and tissue eosinophilia (a higher than normal level of eosinophils which are a type of diseases-fighting white blood cells) (see page 1933, under Introduction).  The primary objective of treatment is to reduce blood and tissue eosinophilia (i.e. reduce the number of eosinophils) and prevent eosinophils-mediated tissue damage as safely as possible (see page 1934, left column, first sentence of the second paragraph).
Benson, like Schwartz teaches that HES is characterized by persistent elevated levels of eosinophils, leading to respiratory, cardiac, skin and gastrointestinal problems (see [0003]).  One of the goals of treating HES is to decrease the level of circulating eosinophils, or decreasing eosinophil mobilization, in a subject suffering from HES (see for example {0019] through [0024]).  
De Lucca teaches that: eosinophils are characterized by expressing CCR3 receptors.  The central role of CCR3 in allergic inflammation has made this receptor a major target for drug development with several reports of small molecule CCR3 antagonists appearing in the literature (see page 3794, right column).  The authors conclude that: potent and selective CCR3 antagonists were able to antagonize in vitro CCR-3-mediated eotaxin-induced chemotaxis (i.e. mobilization) of human eosinophils (see page 3800, left column). (Eotaxin is an CCR3 agonists responsible for the recruiting of eosinophils).
Bochner also teaches that HES is an eosinophil-associated disease.  Eosinophils are the primary contributors to disease pathophysiology and that direct and selective reduction or elimination of eosinophils can be achieved in humans and animals.  These developments have been made possible in mice through clever targeting of eosinophil production (like cell surface structures such as CCR3) (see abstract).  More specifically, antagonists of the eotaxin receptor CCR3 prevent eosinophil recruitment (see page 2).
Renzi teaches that eosinophils are a type of white blood cells and hypereosinophilia (i.e. HES) is characterized by an increased number of eosinophils (see [0009]), as such Renzi teaches that oligonucleotides that antagonize with the CCR3 receptor are effective in treating diseases like hypereosinophilia (i.e. HES) (see abstract, [0015] and [0018]).
In summary: the prior art teaches that HES is a disease characterized by high levels of eosinophils and that reducing the number or mobility of these eosinophils is an effective way of treating HES.  Further antagonists of CCR3 are effective in decreasing the number of circulating eosinophils and as such in treating diseases that require the reduction of eosinophils like HES.
None of the above references teaches the treatment of HES comprising the administration of the compound of formula I.  However, Grundl teaches that compound 135 (see pages 71 and 104):

    PNG
    media_image1.png
    203
    203
    media_image1.png
    Greyscale
which anticipates instant formula I wherein R1 and R2 are methyl, is a CCR3 antagonist (see abstract, see page 122 for biological data).  Grundl, like the above prior art, further teaches that CCR3 receptor are present in the surface of eosinophils and activates these cells, as such CCR3 antagonists are effective in treating diseases like eosinophilic diseases (see page 2, lines 28-48; see page 124 under Indications, line 14; and see also claim 12).

Since the prior art teaches that CCR3 antagonists are effective in treating diseases associated with high levels of eosinophils like HES, and since Grundl teaches that compound 135 (which anticipates instant formula I) is a CCR3 antagonist, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (a CCR3 antagonist) for another (compound 135) with an expectation of success, since the prior art establishes that both function in similar manner.
The skilled in the art will be further motivated to treat an eosinophilic disease like HES with compound 135, since Grundl already teaches that these compounds are already effective in treating eosinophilic diseases in general (HES is a eosinophilic disease), thus resulting in the practice of claims 2-7 and 9, with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Schwartz does not teach or suggest that CCR3 inhibitors can be used for treating HES. Particularly, Schwartz discusses strategies for the management of HES with the emphasis on the limitations of corticosteroid therapy and, alternatively, using anti-IL-5 neutralizing antibodies for treating HES. (Abstract under “Scope.”) On pages 1937-41, Schwartz describes corticosteroid therapy of HES. Here, Schwartz also identifies tyrosine kinase inhibitors and immunomodulatory therapy as other therapies of HES. Schwartz identifies clinical trials for these antibodies as well as case studies for treating HES patients using anti-IL-5 antibodies. (Pages 1941-1943.) Thus, Schwartz describes using corticosteroids, tyrosine kinas inhibitors, and anti-IL-5 antibodies for treating HES. Importantly, Schwartz promotes using anti-IL-5 antibody mepolizumab and reslizumab for treating HES and does not teach or suggest using CCR3 inhibitors for treating HES.
Benson describes using formyl] peptide receptor antagonists, particularly, cyclosporine and its derivatives for treating eosinophil-associated diseases. (Paragraphs [0011]-[0014].) Benson lists a number of diseases as eosinophil-associated diseases and merely identifies HES as one such disease. (Paragraph [0015].) Moreover, Benson only discloses using cyclosporine H and certain derivatives of cyclosporine H for treating eosinophil-associated diseases. Benson also identifies anti-IL-5 antibodies as therapies against eosinophil-associated diseases in combination with the therapies disclosed therein. Importantly, Benson does not teach or suggest using CCR3 inhibitors for treating HES but points to other therapies instead.
Examiner’s response:
True, neither Schwartz nor Benson teach the treatment of HES with CCR3 antagonists.  But this is not the point.  Schwartz and Benson teach that HES is characterized by persistent elevated levels of eosinophils. One of the goals of treating HES is to decrease the level of circulating eosinophils, or decreasing eosinophil mobilization, in a subject suffering from HES.

Applicant argues that:
De Lucca describes structure activity relationship of certain small molecule CCR3 antagonists. To that end, De Lucca uses in vitro functional assays of human CCR3 receptor activity. (Page 3797- 3798.) De Lucca concludes that CCR3 antagonists with micromolar potency were identified and further studies to improve their potency were planned. (Pages 3799-3800 under “Conclusion.”) De Lucca only mentions the role of eosinophils and CCR3 in allergic inflammatory diseases and proposes CCR3 as a target for drug development. (Page 3794.) De Lucca identifies bronchial asthma and allergic rhinitis as such allergic inflammatory diseases. Importantly, De Lucca does not even mention HES as an eosinophil mediated disease and does not teach or suggest treating HES using CCR3 inhibitors.
Examiner’s response:
De Lucca teaches that: potent and selective CCR3 antagonists were able to antagonize in vitro CCR-3-mediated eotaxin-induced chemotaxis (i.e. mobilization) of human eosinophils (see page 3800, left column). (Eotaxin is a CCR3 agonists responsible for the recruiting of eosinophils).

Applicant argues that:
Bochner identifies IL-5 inhibitors and CCR3 inhibitors as potential therapies for reducing blood and tissue eosinophils. Bochner states that “in humans, the only eosinophil-selective agents tested in clinical trials so far are neutralizing antibodies to IL-5, with promising but mixed results.” (Abstract, emphasis added.) For regulating eosinophil departure from bone marrow, Bochner also identifies many potential targets besides CCR3 and IL-5. (Pages 3-4.) With respect to HES, Bochner describes clinical efficacy for anti-IL-5 antibodies. (Pages 7-8.) Bochner concludes that anti-IL-5 antibody therapy is the most likely to get FDA approval. (Pages 8-9.) Thus, like Schwartz, Bochner promotes using anti-IL-5 antibodies for treating HES.
Examiner’s response:
Bochner teaches that Eosinophil-associated disease is a term used to encompass a range of disorders from HES to asthma (see abstract). Eosinophils are the primary contributors to disease pathophysiology and that direct and selective reduction or elimination of eosinophils can be achieved in humans and animals.  These developments have been made possible in mice through clever targeting of eosinophil production (like cell surface structures such as CCR3) (see abstract).  More specifically, antagonists of the eotaxin receptor CCR3 prevent eosinophil recruitment (see page 2).


Applicant argues that:
Further, Renzi describes antisense oligonucleotides against the CCR3 receptor and a common sub-unit of IL-3, IL-5 and GM-CSF receptors. Renzi states that these oligonucleotides can be used to treat allergy and neoplastic cell proliferation. (Abstract.) Renzi provides a number of diseases as diseases of allergy and neoplastic cell proliferation. (Paragraphs [0007]-[0008].) HES is not listed in Renzi. Thus, Renzi does not teach or suggest using inhibitors of CCR3 activity for treating HES but points to certain inhibitory oligonucleotides to broadly treat allergy and neoplastic cell proliferation.
Examiner’s response:
Renzi teaches that eosinophils are a type of white blood cells and hypereosinophilia (i.e. HES) is characterized by an increased number of eosinophils (see [0009]), as such Renzi teaches that oligonucleotides that antagonize with the CCR3 receptor are effective in treating diseases like hypereosinophilia (i.e. HES) (see abstract, [0015] and [0018]).
In other words, antagonizing the CCR3 receptor results in an effective treatment of HES (see [0018]).

Applicant argues that:
Grundl states that the compounds disclosed therein can be used for treating any disease that involves CCR3 receptor activity. (Paragraph spanning pages 2 and 3.) Grundl identifies a plethora of such diseases that can be treated using the compounds disclosed therein. (Pages 124-125 under “Indications.”) Thus, Grundl only generally describes diseases that involve CCR3 receptor activity and does not teach or suggest with any specificity treating HES using CCR3 inhibitors.

Examiner’s response:
Grundl teaches that compound 135 (see pages 71 and 104):

    PNG
    media_image1.png
    203
    203
    media_image1.png
    Greyscale
which anticipates instant formula I wherein R1 and R2 are methyl, is a CCR3 antagonist (see abstract, see page 122 for biological data).  Grundl, like the above prior art, further teaches that CCR3 receptor are present in the surface of eosinophils and activates these cells, as such CCR3 antagonists are effective in treating diseases like eosinophilic diseases (see page 2, lines 28-48; see page 124 under Indications, line 14; and see also claim 12).

In summary: the prior art teaches that HES is a disease characterized by high levels of eosinophils and that reducing the number or mobility of these eosinophils is an effective way of treating HES.  Further antagonists of CCR3 are effective in decreasing the number of circulating eosinophils and as such in treating diseases that require the reduction of eosinophils like HES.  The prior art teaches that compounds of instant formula I are CCR3 antagonists that are effective in treating several diseases associated with the CCR3 receptor like HES.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 14, 2022.